DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cluthe (2005/0045002). 

In reference to claim 1, Cluthe discloses a multiple bit hand tool comprising: a handle body portion (10), a set of actuation mechanisms (each set formed from elements 5, 8, 9 and 14’, Figures 4 and 8), a set of tool bits (2), each tool bit associated with one of the set of actuation mechanisms (Figure 4), a chuck portion (4’) including a locking collar (15’) mounted to the handle body portion (Figures 7 and 8) and an aperture (formed within a front portion of 23, Figure 11) for receiving a tool bit (2) in an extended position (Figure 8),  wherein the locking collar includes a latch portion including a set of latch arms (formed from multiple elements 18, see paragraph 35 and Figure 11), each latch arm having a bit end cap contact (formed as the vertically extending front portion of 18, see figure below) and a release cam contact (formed as the bottom horizontally extending portion of 18, see figure below), whereby when a tool bit is extended through the locking collar, the bit end cap contact abuts the tool bit to protect against retraction of the tool bit (see paragraphs 33 and 34) and the release cam contact abuts the associated actuation mechanism (i.e. at portion 14’ of actuation mechanism that is formed from elements 5, 8, 9 and 14’ and see paragraphs 33-35). 

[AltContent: textbox (Location where Bit end cap contact abuts the tool bit)][AltContent: arrow][AltContent: textbox (Bit end cap contact)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Release cam contact)]
    PNG
    media_image1.png
    327
    546
    media_image1.png
    Greyscale



In reference to claim 2, Cluthe discloses that each latch arm further comprises an angled surface (see figure below) corresponding to a chuck portion angled surface (27, Figure 8 and below). 
[AltContent: textbox (Angled surface)][AltContent: arrow]
    PNG
    media_image1.png
    327
    546
    media_image1.png
    Greyscale

In reference to claim 3, Cluthe discloses that the handle body portion comprises: a handle portion (at 7 in Figure 1 but formed as 7’ in Figure 7) and a body portion (at 10’ in, Figures 1, 7 and 11). 

In reference to claim 4, Cluthe discloses that the handle portion (7 or 7’) includes a plurality of slats (see figures below), each of the slats including grooves on either side of the slat (see figures below) and the body portion (10 or 10’) includes a plurality of flanges (see figures below), each of the flanges including protrusions on either side of the flanges (see figures below). 
[AltContent: arrow][AltContent: textbox (Slats)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Grooves)][AltContent: arrow]
    PNG
    media_image2.png
    200
    214
    media_image2.png
    Greyscale

[AltContent: textbox (Protrusions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    288
    471
    media_image3.png
    Greyscale


In reference to claim 6, Cluthe discloses that a number of actuating mechanisms equals a number of tool bits (Figure 3). 

In reference to claim 7, Cluthe discloses that the chuck portion (4’) comprises a cross- section corresponding to a cross-section of each of the set of tool bits (Figures 7-11).

In reference to claim 8, Cluthe discloses that each of the set of actuation mechanisms comprises an arm portion (formed from 8, 9 and 14) and a tool bit portion (2, Figure 4). 

In reference to claim 9, Cluthe discloses that the arm portion comprises an actuation button (5), a connecting rod (at 8 or at the pivoting connecting rod portion extending between element 8 and element 9, Figure 4) and a release cam (at 14 in Figure 4 but is at 14’ in Figure 7). 

In reference to claim 10, Cluthe discloses that the release cam contact abuts the release cam when the tool bit is in the extended position, (see paragraph 34 for disclosing; “The cams are biased by a spring 24, mounted around the base, between the base and the collar 15', so that they engage the notch 14' in the bit 2 or other tool element, preferably corresponding in shape to the shape of the cams.”).

[AltContent: arrow][AltContent: ][AltContent: textbox (Release cam contact)]
    PNG
    media_image1.png
    327
    546
    media_image1.png
    Greyscale

[AltContent: textbox (Location where Release cam contact abuts the release cam)]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cluthe (2005/0045002) or, in the alternative, under 35 U.S.C. 103 as obvious over Cluthe (2005/0045002) in view of Cluthe (6332384). 

In further reference to claim 4, assuming arguendo, that Cluthe lacks providing that, the handle portion includes a plurality of slats, each of the slats including grooves on either side of the slat and the body portion includes a plurality of flanges, each of the flanges including protrusions on either side of the flanges than Cluthe ‘384 is hereby used for such a teaching. 
Cluthe ‘384 teaches that it is old and well known in the art at the time the invention was made to provide a handle portion (19) with a plurality of slats (see figure below), each of the slats including grooves (32) on either side of the slat (Figure 1c) and a body portion (21) with a plurality of flanges (at 43 and 44 in Figure 1c), each of the flanges including protrusions (40) on either side of the flanges (Figures 1c and 4b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handle and body portion, of Cluthe, with the known technique of providing a handle portion with protrusions and a body portion with grooves that mate with the protrusions, as taught by Cluthe ‘384, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively aligns and holds the handle portion and the body portion together. 

[AltContent: arrow][AltContent: textbox (Slats)][AltContent: arrow]
    PNG
    media_image4.png
    594
    730
    media_image4.png
    Greyscale


In reference to claim 5, Cluthe ‘384 discloses that when the handle portion and the body portion are connected, the protrusions and the grooves mate to provide a friction fit handle for the multiple bit hand tool (1, Column 5, Lines 15-20, also see Figure 1a) and wherein the connection of the protrusions and grooves provide slots (31’) whereby the set of actuating mechanism slide (Figures 1a, 8a and 8b). 


Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Cluthe (2005/0045002) in view of Grand (8806991). 

In reference to claim 11, Cluthe discloses the claimed invention as previously mentioned above, but lacks, each of the set of actuation mechanisms is a single spring driven actuation mechanism.
 However, Grand teaches that it is old and well known in the art at the time the invention was made to provide each of the set of actuation mechanisms including a single spring driven actuation mechanism (60, see abstract and Column 2, Lines 34-42, Column 3, Lines 6-9, Column 6, Lines 55-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify each of the actuation mechanisms, of Cluthe, with the known technique of driving each actuation mechanism with a single spring, as taught by Grand8, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively reduces or eliminates jamming of the tool bit and jamming of the actuation mechanism therefore also providing an easier to use tool. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cluthe (2006/0201291) also shows of providing a multi bit hand tool with a spring (35) driven actuation mechanisms (3, Figures 1-7). Koehler (5325745) also shows of providing a multi bit hand tool with a spring (40) driven actuation mechanisms (34, Figures 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723